Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-15-00253-CV

                           In the Interest of N.I.V.S. & M.C.V.S., Children

                     From the 224th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2015-CI-04420
                             Honorable Gloria Saldaña, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: November 10, 2015

DISMISSED FOR LACK OF JURISDICTION

           On April 23, 2015, Sandra Sandoval filed a notice of appeal, stating she was appealing an

order that was final and appealable because it resolved all claims before the trial court. We

examined the clerk’s record, determined the trial court had not rendered an order finally disposing

of all claims before it, and ordered Sandoval to show cause why this appeal should not be dismissed

for lack of jurisdiction. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 205 (Tex. 2001)

(concluding that when there has not been a conventional trial on the merits, an order or judgment

is not final for purposes of appeal unless it actually disposes of every pending claim and party, or

unless it clearly and unequivocally states that it finally disposes of all claims and all parties). We
                                                                                   04-15-00253-CV


granted Sandoval an extension of time to file a response, but no response was filed. Therefore, we

dismiss this appeal for lack of jurisdiction.

                                                      PER CURIAM




                                                -2-